UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                        _______________________

                              No. 01-31375
                        _______________________


CRAIG MOLER,

                                                  Plaintiff-Appellee,

                                versus

WILLIAM BELT, as duly elected
Sheriff and Chief Policy Maker
of Avoyelles Parish,

                                                  Defendant-Appellant.


________________________________________________________________

             Appeal from the United States District Court
                 for the Western District of Louisiana
                         Civil Docket 99-2395-A

_________________________________________________________________

                           December 19, 2002

Before JONES, SMITH and SILER,* Circuit Judges.

SILER, Circuit Judge.**

     Sheriff William Belt appeals the district court’s denial of

summary judgment based on qualified immunity.         We dismiss this

appeal for lack of interlocutory appellate jurisdiction.


     *
         Circuit Judge of the 6th Circuit, sitting by designation.
     **
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     It is the obligation of this court to examine the issue of

jurisdiction sua sponte if necessary.              Castaneda v. Falcon, 166
F.3d 799, 801 (5th Cir. 1999).        Under 28 U.S.C. § 1291, we have

jurisdiction to hear an appeal only from a final decision of the

district court.      The Supreme Court has held that “a district

court’s denial of a claim of qualified immunity, to the extent that

it turns on an issue of law, is an appealable ‘final’ decision

within the meaning of 28 U.S.C. § 1291 notwithstanding the absence

of a final judgment.”        Mitchell v. Forsyth, 472 U.S. 511, 530

(1985).     We have clarified, however, that “[a]lthough a state or

its officers sued in their official capacities may raise immunity

defenses on interlocutory appeal, a municipal government may not.”

Skelton v. Camp, 234 F.3d 292, 296 (5th Cir. 2000).               A suit against

a sheriff in his official capacity is a suit against the Parish.

Jacobs v. West Feliciana Sheriff’s Dep’t., 228 F.3d 388, 392 (5th

Cir. 2000). Therefore, we may not review a district court’s denial

of summary judgement with respect to a sheriff sued in his official

capacity.    Id.

     When    questioned    during    oral    argument,      counsel       for   the

plaintiff    indicated    that   Sheriff    Belt    was   being    sued    in   his

official capacity.        Our review of the complaint confirms this

assertion. The complaint specifically states that “Defendant Belt,

in the official capacity as Sheriff and custodian of prisoners

. . . tolerated and allowed . . . customs, policies and practices


                                      2
to   exist    which   .   .   .    directly   and    proximately   caused    the

deprivation of the civil and constitutional rights of plaintiff

. . . .”     Therefore, because Sheriff Belt is not being sued in his

individual     capacity,      we    dismiss   this     appeal   for   lack   of

interlocutory appellate jurisdiction.

      APPEAL DISMISSED.




                                        3